Order denying motion to vacate warrant of attachment and levy made thereon, and order of publication, affirmed, with ten dollars costs and disbursements. Income which accrued constituted property of appellant even though the trustee was not required to pay it over until the termination of the current quarter-annual period. (See Surr. Ct. Act, § 204; Tolles v. Wood, 99 N. Y. 616, more fully reported in 16 Abb. N. C. 1.) In any event, in the light of failure by or on behalf of appellant expressly to disclaim that such income was presently payable and the averment of respondent’s attorney that the trustee admitted setting apart the property of appellant in accordance with the levy, any issue of fact was properly determined. Appeal from order denying motion for reargument dismissed, without costs. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.